Cobb, J.
The present controversy involves the right to take gravel and sand from a lot of land situated in the State of South Carolina. One party claimed to be the owner of a lease under which that right was acquired; the other party claimed to be the ■owner of the lot, and that the lease under which the first party claimed had expired. The person claiming to be. the owner of the lease applied to the court of common pleas in South Caro*207lina, for an injunction to restrain the parties claiming to be the ■owners of the land from mining and removing sand and gravel therefrom during the continuance of the lease under which the .applicants claimed. Upon the hearing of this application for injunction, the court ordered that the persons claiming to be the •owners of the property should give bond in a sum stated, conditioned to pay to the persons applying for the injunction such -damages as might be sustained by them by reason of the removal by the obligors of the sand and gravel, should the persons who •claimed to be the owners of the lease finally prevail in the suit, and that, upon the execution of such a bond, the injunction, would be denied. A bond of the character required in the order was promptly executed and filed, and the persons claiming to be "the owners of the lot, as they had a right to do under the order, ■continued to remove the sand and gravel. Portions of such •sand and gravel were brought into this State for sale, and upon arrival here, the parties claiming to be the owners of the lease •caused the same to be seized under sundry attachment and bailtrover proceedings instituted in the different counties where the property was found. The parties claiming to he the owners of the land brought their petition to the superior court of the county in which the persons claiming to be the owners of the lease resided, praying that the proceedings instituted by attachment and bail-trover in this State be enjoined, and that further proceedings of a similar nature, which were threatened, be also enjoined, until the question at issue (the title to the land) could be settled by the court of common pleas of South Carolina, to which court the persons claiming to be the owners of the lease had voluntarily submitted their rights for adjudication. Upon this application an injunction was granted as prayed for. We ■see no error in this ruling. The persons claiming to have acquired an interest in the land in South Carolina by the lease, although residents of this State, having voluntarily submitted this question for adjudication to a court of that State, must abide ”by the judgment of that court as long as the proceeding is pending there, and they can not, while having their adversaries under-bond to respond in damages in a suit instituted in that State, .institute in the courts of this State proceedings of a character *208which, if they had been begun in the State of South Carolina, would have amounted to a contempt of the order which they had obtained in their behalf there. The question at issue between the parties, involving the title to the land in controversy, can only be settled properly by the courts of the State in which the land is situated; and that the parties will be remitted to the remedies given them by the courts of that State is certainly true where there have been, before the beginning of any suits in this State, appropriate proceedings begun there by the parties who are undertaking to use the processes of the courts of this State to accomplish that which -they failed to accomplish when they called into exercise the processes of the court of the other State. As long as the proceedings in South Carolina begun by the defendants in the present case are pending, and they are secure from loss by the bond required to be given in that State, it is inequitable for them to attempt, by proceedings instituted in this State, to acquire an advantage over their adversaries which could not be acquired in any way whatever in the courts of the State where they have voluntarily gone to have their rights adjudicated. If they had not applied to the courts of South Carolina in the first instance, their right to claim by appropriate proceedings the property as it came into this State might have existed, but they can not appeal to the courts of South Carolina, and being disappointed there, because a satisfactory order is not secured, make another appeal to the courts of this State, without abandoning entirely the application to the South Carolina court. As stated above, they have secured a bond in South Carolina to indemnify them against loss on account of the conduct of their adversaries. If this bond is inadequate, it is only one of the many unfortunate consequences which sometimes result in litigation. If the right to appeal to the courts of this State by attachment, bail-trover, or other appropriate proceedings, is more advantageous than the remedy which they have acquired under the order of the South Carolina court, a dismissal of the South Carolina, action is necessary as a condition precedent to removing the controversy to the courts of this State.

Judgment affirmed.


All the Justices concurring.